IN THE SUPREME COURT, STATE OF WYOMING

                                      2013 WY 148
                                                               October Term, A.D. 2013

                                                                   December 4, 2013
BOARD OF PROFESSIONAL
RESPONSIBILITY, WYOMING
STATE BAR,

Petitioner,
                                                   D-13-0007
v.

WILLIAM D. BAGLEY, WSB#4-0956,

Respondent.

     ORDER SUSPENDING ATTORNEY FROM THE PRACTICE OF LAW
[¶1] This matter came before the Court upon a “Report and Recommendation for
Suspension,” filed herein October 29, 2013, by the Board of Professional Responsibility
for the Wyoming State Bar. After a careful review of the Board of Professional
Responsibility’s Report and Recommendation for Suspension, Respondent’s “Appeal;
Response to Report and Recommendation; Appeal and Request that the Court Calendar
the Matter for Briefs and Argument Pursuant to Section 21(c)(iv) of the Disciplinary
Code,” and the file, this Court first finds that Respondent’s appeal and request for
briefing and argument should be denied. Pursuant to Section 21(c)(i), “[a] response shall
state explicit reasons for the exceptions to the report together with a brief prepared in
accordance with Rule 7.01, W.R.A.P.” The response filed herein does not comply with
subsection (c)(i), so this Court finds that the appeal and request for briefing and argument
should be denied.

[¶2] Second, this Court finds that the Report and Recommendation for Suspension
should be approved, confirmed and adopted by the Court; and that the Respondent,
William D. Bagley, should be suspended from the practice of law for a period of ninety
(90) days. It is, therefore,

[¶3] ORDERED that Respondent’s Appeal and Request that the Court Calendar the
Matter for Briefs and Argument Pursuant to Section 21(c)(iv) of the Disciplinary Code
be, and hereby is, denied; and it is further
[¶4] ADJUDGED AND ORDERED that the Board of Professional Responsibility’s
Report and Recommendation for Suspension, which is attached hereto and incorporated
herein, shall be, and the same hereby is, approved, confirmed, and adopted by this Court;
and it is further

[¶5] ADJUDGED AND ORDERED that, as a result of the conduct set forth in the
Report and Recommendation for Suspension, Respondent William D. Bagley shall be,
and hereby is, suspended from the practice of law for a period of ninety (90) days,
beginning December 16, 2013; and it is further

[¶6] ORDERED that Respondent shall comply with Section 22 of the Disciplinary
Code for the Wyoming State Bar. That Section governs the duties of disbarred and
suspended attorneys; and it is further

[¶7] ORDERED that, pursuant to Section 26 of the Disciplinary Code for the
Wyoming State Bar, William D. Bagley shall reimburse the Wyoming State Bar the
amount of $5,831.92, representing the costs incurred in handling this matter, as well as
pay an administrative fee of $500.00, by paying the total amount of $6,381.92 to the
Clerk of the Board of Professional Responsibility on or before April 1, 2014; and it is
further

[¶8] ORDERED that, pursuant to Section 4(a)(iv) of the Disciplinary Code for the
Wyoming State Bar, this Order Suspending Attorney from the Practice of Law, along
with the incorporated Report and Recommendation for Suspension, shall be published in
the Wyoming Reporter and the Pacific Reporter; and it is further

[¶9] ORDERED that the Clerk of this Court shall docket this Order Suspending
Attorney from the Practice of Law, along with the Report and Recommendation for
Suspension, as a matter coming regularly before this Court as a public record; and it is
further

[¶10] ORDERED that the Clerk of this Court cause a copy of the Order Suspending
Attorney from the Practice of Law to be served upon Respondent William D. Bagley.

[¶11] DATED this 4th day of December, 2013.

                                               BY THE COURT:

                                               /s/

                                               MARILYN S. KITE
                                               Chief Justice